DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Figure 1 is described as an example of a memory device in the background section of the specification.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
There is no description of Fig. 1 in the Description of the drawings section.
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,714,827. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is broader than and anticipated by the claim of the Patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smilde et al. [US 2012/0123581].
For claim 1, Smilde teaches a method to measure a parameter of a manufacturing process, the method comprising: illuminating a target with radiation (illumination with on axis symmetrical aperture 113, see Fig. 8(a)); detecting scattered radiation from the target (detection on pupil sensor 19 and field sensor 23, see Fig. 8(a)); and determining the parameter from an asymmetry of a distribution of the detected radiation (measuring intensities of dark field images to determine asymmetry of the gratings to determine overlay error, see [0073]).
For claim 2, Smilde teaches the asymmetry is calculated as an integral of the distribution (summing the pixel intensity across the measured areas, see [0072]).
For claim 3, Smilde teaches a method to measure a parameter of a manufacturing process, the method comprising: illuminating a target with radiation from a radiation source of an optical instrument (illumination with on axis symmetrical aperture 113, see Fig. 8(a)), wherein the target is fabricated with the manufacturing process (target, see Fig. 4), and wherein the radiation has a symmetry with regard to an axis (see Fig. 8(a)).
Claims 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh et al. [US 2006/0131576].
For claims 4-9, Koh teaches a target suitable for metrology, the target comprising: a first structure (v trench formed over the line region L1, see Fig. 8B) in a first layer (730); and a second structure (S1) in a second layer (710) underlying the first layer, wherein the second structure comprises at least two lithographically formed elements of a grating (see Fig. 8A), and wherein the first structure comprises at least a first lithographically formed opening (opening in layer 730), wherein the opening of the first structure is a V-groove (V shape in highlighted area C of 730, see Fig. 8B), wherein the elements of the grating of the second structure are 2 longitudinal bars (two S1 spaces shown, see Fig. 8A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smilde in view of Koh.
For claims 10-17, Smilde teaches in Fig. 4 and paragraph [0070] the target is an overlayment of gratings on two different layers. 
Smilde fails to explicitly teach the target comprises: a first structure in a first layer; and a second structure in a second layer underlying the first layer, wherein the second structure comprises at least two lithographically formed elements of a grating, and wherein the first structure comprises at least a first lithographically formed opening, wherein the opening of the first structure is a V-groove, wherein the elements of the grating of the second structure are 2 longitudinal bars.
Koh teaches a target suitable for metrology, the target comprising: a first structure (v trench formed over the line region L1, see Fig. 8B) in a first layer (730); and a second structure (S1) in a second layer (710) underlying the first layer, wherein the second structure comprises at least two lithographically formed elements of a grating (see Fig. 8A), and wherein the first structure comprises at least a first lithographically formed opening (opening in layer 730), wherein the opening of the first structure is a V-groove (V shape in highlighted area C of 730, see Fig. 8B), wherein the elements of the grating of the second structure are 2 longitudinal bars (two S1 spaces shown, see Fig. 8A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the target pattern as taught by Koh in the target as taught by Smilde so that an intermediate layer comprising the groove allows for detecting the overlay between the sub layer and superficial layer while allowing for the thickness of the intermediate layer to not interfere with the overlay measurement (see [0059] of Koh).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen [US 6,872,630] teaches v-groove used for alignment with uniform sidewalls to maintain measurement accuracy. Williams et al. (The Trench Power MOSFET: Part I—History, Technology, and Prospects) teaches V-groove MOSFET cross section in Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759